        Case 5:18-cv-00718-XR Document 32-5 Filed 12/10/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 UBIQUITOUS CONNECTIVITY, LP,                     CIVIL ACTION NO. 5:18-cv-00718-XR

        Plaintiff,                                     JURY TRIAL DEMANDED

 v.

 CITY OF SAN ANTONIO, by and through
 its agent, CITY PUBLIC SERVICE BOARD
 OF SAN ANTONIO, d/b/a CPS ENERGY,

        Defendant.



                               [Proposed]
                            ORDER GRANTING
       PLAINTIFF’S OPPOSED CROSS-MOTION FOR LEAVE TO AMEND ITS
                              COMPLAINT

       Plaintiff UBIQUITOUS CONNECTIVITY, LP (hereinafter, “Ubiquitous”) has moved for

leave to file an Amended Complaint pursuant to Fed. R. Civ. Proc 15(a)(2) (Dkt. No. __). For

good cause shown, said Motion is GRANTED. The Clerk shall file Ubiquitous’ proposed

Amended Complaint, which was attached as Exhibit I to its Motion (Dkt. No. ___), as the First

Amended Complaint.

       SO ORDERED,
